Citation Nr: 0836656	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1947 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the veteran's claim for service connection for 
asbestosis, the record reflects a current diagnosis of 
chronic obstructive pulmonary disease (COPD).  The veteran 
contends that he was told he also had asbestosis and it was 
attributable to his 20 years spent aboard naval ships with 
likely asbestos exposure.  

There is no in-service evidence of asbestosis or treatment 
for any lung condition.  Following service, in as early as 
1981, the veteran was diagnosed as having COPD and emphysema.  
There is no concrete diagnosis of asbestosis.  

In August 1995, the veteran's x-ray revealed large lung 
volumes-consistent with the COPD diagnosis.  There was a 
surpigenous density seen in the left mid- and upper-lung 
field, likely representing an area of pleural and parenchymal 
scarring.  Smaller opacities were found in the right lung 
field, which suggested evidence of pleural plaque formation.  
Following a March 1997 x-ray, the veteran was noted to have 
COPD with stable pleural disease and parenchymal scarring.  

An April 2003 x-ray revealed old, fibrotic-type scarring 
throughout the veteran's lung fields-some of which were 
calcified.  Obstructive pulmonary disease was noted.  No 
diagnosis was made.  

Following an August 2005 x-ray, the veteran was noted to have 
marked irregularity changes scattered throughout his lungs 
with apparent pleural calcifications.  The radiologist 
indicated that "[t]he findings may reflect a severe, chronic 
fibrosis, long-standing interstitial lung disease or 
asbestosis."  There was a bullous change noted in the left 
lung base, but there was no pleural effusion or pneumothorax 
seen. 

In a January 2006 radiology report, the veteran was noted to 
have severe COPD and extensive pleural scarring and 
calcifications, which may be representative of previous 
asbestos exposure.  

In a letter received by the veteran's treating physician in 
March 2007, the physician indicated that had a history of 
smoking, but had quit 4 years prior.  He referenced the 
August 2005 radiologist report that areas of pleural 
calcifications may have been caused by exposure to asbestos.  
He also referenced the January 2006 chest x-ray and report 
that indicated that the veteran's pleural scarring, pleural 
calcifications, and interstitial scarring could also be a 
result of asbestos exposure.  

The evidence of record reflects radiologists' suggestions 
that the veteran's current pleural scarring and 
calcifications may be related to in-service asbestos 
exposure.  However, the RO does not appear to have requested 
information as to whether the veteran's service duties in the 
U.S. Navy would have possibly exposed him to asbestos. In 
addition, the Board finds that there is inadequate medical 
evidence upon which to render a decision.  Therefore, the 
claim must be returned in order to attempt to ascertain 
whether the veteran's service duties would have exposed him 
to asbestos and for a VA examination to determine the nature 
and etiology of any lung condition and its relation to the 
possible in-service asbestos exposure.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request information 
as to whether the veteran's service duties 
in the U.S. Navy between April 1947 and 
November 1967 would have exposed him to 
asbestos in connection with those duties.

2.  If the veteran was exposed to asbestos 
during service, or if the possibility of 
his exposure cannot be excluded, he should 
be afforded an examination of the chest 
and lungs to determine the nature and 
etiology of any lung conditions that may 
be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should render 
any appropriate diagnoses.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer comments and an opinion as to 
whether any currently diagnosed lung 
condition is causally or etiologically 
related to service.  The examiner should 
specifically indicate whether the veteran 
has a lung condition related to in-service 
asbestos exposure.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




